Exhibit 10.47

EXECUTIVE CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is executed effective as of
March 1, 2012 (the “Effective Date”), by and between CAMAC Energy Inc., a
Delaware corporation (“Company”), and Earl W. McNiel ( “Consultant”).

R E C I T A L S:

WHEREAS, Company desires to engage Consultant as Interim Chief Financial
Officer; and

WHEREAS, in consideration of such engagement by Company and subject to the terms
and conditions of this Agreement, Consultant desires to perform such services
for Company as set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the sufficiency of which is acknowledged by the parties hereto,
Company and Consultant hereby agree as follows:

1. Duties. Company hereby retains Consultant effective as of the Effective Date
as Interim Chief Financial Officer on a full-time basis. Consultant shall
perform the duties customarily related to the position of Chief Financial
Officer in a U.S. publicly-listed company engaged in the exploration and
production of petroleum, and as may be determined and assigned by the CEO from
time to time or as may be required by Company’s constituent instruments,
including its certificate or articles of incorporation, bylaws and its corporate
governance, each as amended or modified from time to time, and by applicable
law, including the Delaware General Corporation Law (“DGCL”). Consultant hereby
accepts such engagement by Company and agrees to devote his skills and efforts
to the performance of his duties.

2. Compensation. As consideration for the services to be rendered by Consultant
pursuant hereto, Company shall pay Consultant an amount equal to $24,167 per
month, payable on the last business day of each month. Consultant will be
responsible for any applicable federal or other taxes on amounts paid to
Consultant hereunder.

3.Term. The term for providing consulting services hereunder shall commence on
the Effective Date and shall continue until June 30, 2012 (the “Term”). Upon
written notice at any time prior to the end of the Term, Company may at its sole
discretion extend this Agreement for a period of two additional months, through
August 31, 2012, upon the terms and subject to the conditions hereof. The
parties may further extend the Term upon such terms as they may mutually agree.

4. Expenses; Reimbursement. Company and Consultant agree that Consultant shall
be entitled to reimbursement for any reasonable, documented expenses which are
incurred directly or otherwise in connection with the consulting duties
hereunder, to the extent such expenses are submitted in accordance with
Company’s normal expense reimbursement procedure.



--------------------------------------------------------------------------------

5. Insurance and Other Benefits. During the Term, Consultant shall not be
entitled to receive medical or dental insurance, or the benefit of other similar
health and welfare policies or insurances. Notwithstanding the foregoing,
Consultant shall accrue vacation at a rate of 1.67 days per month, which
vacation can be taken in accordance with Company’s normal policies and
procedures.

6. Incentive Award. Upon achievement on or before the end of the Term, including
any extension thereof, of certain tasks and milestones as may be established by
the Board of Directors and/or the CEO, Consultant will be considered for an
equity incentive award on such terms as may be established by the Board in its
sole discretion.

7. Conflicts of Interest; Compliance With Law. Consultant covenants and agrees
that he will not accept and has not received any payments, gifts or promises and
he will not engage in any employment or business enterprises that in any way
conflict with his service and the interests of Company or its affiliates. In
addition, Consultant agrees to comply with the laws or regulations of any
country, including, without limitation, the United States of America, having
jurisdiction over Consultant, Company or any of Company’s subsidiaries. Further,
Consultant shall not make any payments, loans, gifts or promises or offers of
payments, loans or gifts, directly or indirectly, to or for the use or benefit
of any official or employee of any government or to any other person if
Consultant knows, or has reason to believe, that any part of such payments,
loans or gifts, or promise or offer, would violate the laws or regulations of
any country, including, without limitation, the United States of America, having
jurisdiction over Company or any of Company’s subsidiaries. By signing this
Agreement, Consultant acknowledges that Consultant has not made and will not
make any payments, loans, gifts, promises of payments, loans or gifts to or for
the use or benefit of any official or employee of any government or to any other
person which would violate the laws or regulations of any country, including,
without limitation, the United States of America, having jurisdiction over
Consultant, Company or any of Company’s subsidiaries.

8. Independent Contractor Relationship Between Parties. Consultant is retained
and engaged by Company for the purposes and to the extent set forth in this
Agreement, and his relation to Company shall during the Term be that of an
independent contractor. Nothing herein shall be construed to constitute
Consultant as an employee or agent of Company.

9. Indemnification. Company shall indemnify and hold harmless Consultant to the
full extent allowed by the DGCL from any expense and all judgments, penalties,
fines and amounts paid in settlement actually and reasonably incurred by him or
on his behalf in connection with any services hereunder or in his capacity as a
consultant as contemplated hereby, except for any judgment, penalty or fine
based on and arising out of his gross negligence or willful misconduct.

10. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, except as otherwise provided
herein.

 

2



--------------------------------------------------------------------------------

11. Non-Waiver. The failure of either party to exercise any of its rights under
this Agreement for a breach thereof shall not be deemed to be a waiver of such
rights or a waiver of any subsequent breach.

12. Notices. All notices, requests or consents given pursuant to this Agreement
shall be in writing delivered by courier, U.S. mail or facsimile to Company’s
principal address in Houston, Texas or to Consultant’s address as provided by
Consultant, as the case may be, unless otherwise changed by a party by written
notice to the other party.

13. Amendment. This Agreement may only be amended by a written instrument
captioned on its face as an “Amendment” hereto and duly executed by Company and
by Consultant

14. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO ITS
CONFLICTS OF LAW RULES.

15. Severability. If any provision of this Agreement shall be found by a court
of competent jurisdiction to be invalid or unenforceable to any extent, such
provision shall be enforced to the maximum extent possible and the remainder of
this Agreement shall not be affected thereby.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in multiple
counterparts, each of which shall be an original for all purposes, effective as
of the Effective Date first above written.

 

Company: CAMAC ENERGY INC. By:    /s/ Nicolas J. Evanoff   Name:   Nicolas J.
Evanoff   Title:  

Senior Vice President, General Counsel & Secretary

CONSULTANT: By:    /s/ Earl W. McNiel   Earl W. McNiel

 

4